DETAILED ACTION
This Office Action is in response to RCE filed March 14, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claims 1, 9 and 16, Applicants did not originally disclose that “the second outer layer includes diffused metal atoms from an anneal process and the first outer layer does not include diffused metal atoms” as recited on lines 9-11 of claim 1, and “the second dielectric material layers include diffused metal atoms from an anneal process and the first dielectric material layers do not include diffused metal atoms” as on lines 11-13 of claim 9 and on lines 19-21 of claim 16 for the following reasons:
(1-A) On pages 8-9 of the REMARKS filed March 14, 2022, Applicants argue that “The present amendments clarify that it is metal atoms that have diffused into the layer in question”, that “The anneal may be understood in reference to paragraphs 51-56”, that “In particular, paragraph 51 states, that ““The metal oxide layers 170a and 170b can be formed in a given number of deposition cycles to achieve thicknesses corresponding to a given Vt and low drive-in temperature, based on the thickness of the dielectric material in the layer 130a””, that “Thus, during the anneal described in paragraph 56, metal atoms from the metal oxide layer may be driven into the underlying dielectric material to affect the voltage threshold, producing a difference between the material of the first inner layer and the second inner layer (emphasis added)”, and that “As a result, those having ordinary skill in the art would understand that the inventors had possession of the claimed invention at the time of filing.”
(1-B) On the contrary, it is clear that Applicants did not originally disclose the claim limitations of claims 1, 9 and 16 cited above, especially because Applicants argue that “metal atoms from the metal oxide layer may be driven into the underlying dielectric material (emphasis added)”, which appears to suggest that even Applicants were not sure whether or not the metal atoms constituting the metal oxide layers 170a/170b diffuse into the underlying dielectric material, and therefore, metal atoms from the metal oxide layer 170a/170b may or may not be driven into the underlying dielectric material.
(1-C) The Examiner would like to note that, even if arguendo Applicants’ arguments are correct, Applicants did not originally disclose that the diffused metal atoms would stop inside the claimed second outer layer or second dielectric material layers rather than having been further driven into the inner/interfacial layers and/or channel layers.  Furthermore, the Examiner would like to note that, if the metal atoms constituting the metal oxide layers 170a/170b diffuse to adjacent layers in the structure shown in Fig. 9 of current application, the metal atoms constituting the metal oxide layers 170a/170b can also diffuse outward selectively or preferentially if that direction of diffusion is a path of least resistance for diffusion of the metal atoms.
(1-D) In addition, in paragraph [0056] of current application, Applicants originally disclosed that “For example, in one embodiment, the anneal process can be performed at a temperature of about 875 degrees Celsius”, and that “Any suitable anneal process (e.g., LSA) can be performed in accordance with the embodiments described herein.”  The Examiner notes that Applicants did not originally disclose whether the “temperature of about 875 degrees Celsius” is high enough temperature for the metal atoms constituting the metal oxide layers 170a/170b to break bonds with the oxygen atoms constituting the metal oxide layers 170a/170b, and then diffuse into the underlying dielectric material.  Wouldn’t the annealing process rather strengthen bonds between the metal atoms and the oxygen atoms constituting the metal oxide layers 170a/170b, which is a common practice in semiconductor industry?  Furthermore, Applicants did not originally disclose the duration of the annealing process in paragraph [0065] of current application, which would inherently determine how far the metal atoms constituting the metal oxide layers may diffuse during the annealing process; in other words, when the anneal process is brief as in a spike annealing, which LSA (laser spike anneal?) probably suggests, the metal atoms would not have enough time to diffuse to the underlying dielectric material, not to mention not enough time to diffuse outward.
(1-E) On the other hand, if the duration of the annealing process is sufficiently large and the dielectric material 132a in Fig. 9 of current application is sufficiently thin, all or some of the metal atoms constituting the metal oxide layers 170a/170b may penetrate the dielectric material 132a into the interfacial layer 130a and then possibly into the channel layers 122a-126a while an anneal process is performed on the structure shown in Fig. 9 of current application, which is also a strong possibility, because Applicants did not originally disclose the duration of the anneal process.
(1-F) Applicants originally disclosed in paragraph [0045] of current application that “ the thickness of the ILs 130a and 130b can be between about 0.5 nm to about 1.5 nm”, and that “the thickness of the dielectric materials 132a and 132b can be between about 0.5 nm to about 2 nm”.  Therefore, more likely than not, the metal atoms constituting the metal oxide layers 170a/170b would be able to penetrate the dielectric material 132a or both the dielectric material 132a and the interfacial layer 130a, resulting in no metal atoms included in the second outer layer or second dielectric material layers if the metal atoms constituting the metal oxide layers 170a/170b diffuse out of the metal oxide layers 170a/170b during the claimed anneal process, because both the interfacial layers 130a/130b and the dielectric material 132a/132b are very thin layers.
(1-G) In summary, it appears that Applicants assume that the limitation “the second outer layer includes diffused metal atoms from an anneal process and the first outer layer does not include diffused metal atoms” recited on lines 9-11 of claim 1, and the limitation “the second dielectric material layers include diffused metal atoms from an anneal process and the first dielectric material layers do not include diffused metal atoms” recited on lines 11-13 of claim 9 and on lines 19-21 of claim 16 were originally disclosed and/or are inherent, but Applicants could not provide any portion of the current disclosure that clearly shows that Applicants had the claimed invention in possession before the effective filing date of the claimed invention.  Rather, the metal atoms constituting the metal oxide layers 170a/170b may stay inside the metal oxide layers 170a/170b when the anneal process temperature is sufficiently low and/or the duration of the anneal process is sufficiently brief; or the metal atoms constituting the metal oxide layers 170a/170b may be found only inside the interfacial layer 130a or may even be found only inside the plurality of channels 122a/124a/126a when the anneal process temperature is sufficiently high, the duration of the anneal process is sufficiently long and/or the thicknesses of the dielectric material 132a and the interfacial layer 130a are sufficiently small.  In other words, Applicants claim one of three possible configurations of the semiconductor device without Applicants’ originally disclosing which configuration the semiconductor device would have in its final structure; please note that Applicants did not originally disclose all of these possible configurations of the semiconductor device, either.
(2) Further regarding claims 1, 9 and 16, Applicants originally disclosed in paragraph [0051] of current application that “In one embodiment, the metal oxide layers 170a and 170b include transition metal oxides, such as those described above with reference to FIG. 4”, and in paragraph [0048] of current application that “Transition metal oxides are compounds that include oxygen atoms bound to transition metals”, and that “Non-limiting examples of metal oxides that metal oxide layers 150a and 150b can include are [sic] La2O3, Y2O3, Al2O3, Lu2O3, MgO2, etc.”  Therefore, even if arguendo the second outer layer recited in claim 1 and the second dielectric material layers recited in claims 9 and 16 include diffused metal atoms, the claimed diffused metal atoms can at best be La, Y, Al, Lu or Mg.  However, Applicants did not originally disclose that “the second outer layer includes diffused metal atoms from an anneal process and the first outer layer does not include diffused metal atoms” as recited on lines 9-11 of claim 1, and “the second dielectric material layers include diffused metal atoms from an anneal process and the first dielectric material layers do not include diffused metal atoms” as on lines 11-13 of claim 9 and on lines 19-21 of claim 16, because (a) the scope of the claimed “diffused metal atoms” is much broader than the originally disclosed La, Y, Al, Lu or Mg that may or may be included in the second outer layer or second dielectric material layers as discussed above under 35 USC 112(a) rejection, and (b) therefore, claiming the genus of “diffused metal atoms”, which can be Li, Na, Ga, Ti, In, Au, etc., instead of the originally disclosed La, Y, Al, Lu or Mg renders claims 1, 9 and 16 noncompliant with the written description requirement.
Claims 2-4 and 6-8 depend on claim 1, claims 10-15 depend on claim 9 and claims 17-20 depend on claim 16, and therefore, claims 2-4, 6-8, 10-15 and 17-20 also fail to comply with the written description requirement.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain “diffused metal atoms”, does not reasonably provide enablement for any diffused metal atoms for the limitation “the second outer layer includes diffused metal atoms from an anneal process and the first outer layer does not include diffused metal atoms” recited on lines 9-11 of claim 1, and “the second dielectric material layers include diffused metal atoms from an anneal process and the first dielectric material layers do not include diffused metal atoms” on lines 11-13 of claim 9 and on lines 19-21 of claim 16.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  If arguendo metal atoms diffuse out of the metal oxide layers 170a/170b as Applicants argue on pages 8-9 of the REMARKS filed March 14, 2022, very mobile metal atoms such as Li, Na, Au or In atoms would not be able to be included in the claimed second outer layer or second dielectric material layers, especially because (a) “the thickness of the ILs 130a and 130b can be between about 0.5 nm to about 1.5 nm”, and “the thickness of the dielectric materials 132a and 132b can be between about 0.5 nm to about 2 nm” as disclosed in paragraph [0045] of current application, and (b) therefore, not all “metal atoms” may be included in the claimed second outer layer or second dielectric material layers, and Applicants may have enabled one of ordinary skill in the art to have only certain metal atoms included in the second outer layer or second dielectric material layers rather than any arbitrary “metal atoms”.  Claims 2-4 and 6-8 depend on claim 1, claims 10-15 depend on claim 9 and claims 17-20 depend on claim 16, and therefore, claims 2-4, 6-8, 10-15 and 17-20 also fail to comply with the Scope of Enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 1, 9 and 16, it is not clear what the “diffused metal atoms” refer to and what the source of the “diffused metal atoms” is in the limitation “the second outer layer includes diffused metal atoms from an anneal process and the first outer layer does not include diffused metal atoms” recited on lines 9-11 of claim 1, and “the second dielectric material layers include diffused metal atoms from an anneal process and the first dielectric material layers do not include diffused metal atoms” on lines 11-13 of claim 9 and on lines 19-21 of claim 16, because (a) it appears that the “diffused metal atoms” are originated from a layer that does not exist in the final structure of the semiconductor device, (b) therefore, one cannot tell what the “diffused metal atoms” are without Applicants’ claiming what the “diffused metal atoms” are, and (c) it is commonly observed that two semiconductor device regions may not have the exactly the same compositions in semiconductor industry, which will determine and limit the yield of semiconductor devices; in this case, when the second outer layer or second dielectric material layers include, for example, Na or Au atoms, while the first outer layer or first dielectric material layers do not include Na or Au atoms, this semiconductor device would read on the claimed invention, while this configuration is not directed to Applicants’ inventive concept.
(2) Further regarding claims 1, 9 and 16, it is not clear whether, in the limitations “the second outer layer includes diffused metal atoms from an anneal process and the first outer layer does not include diffused metal atoms” recited on lines 9-11 of claim 1, and “the second dielectric material layers include diffused metal atoms from an anneal process and the first dielectric material layers do not include diffused metal atoms” on lines 11-13 of claim 9 and on lines 19-21 of claim 16, the former “diffused metal atoms” are the same elements as the latter “diffused metal atoms”.
Claims 2-4 and 6-8 depend on claim 1, claims 10-15 depend on claim 9 and claims 17-20 depend on claim 16, and therefore, claims 2-4, 6-8, 10-15 and 17-20 are also indefinite.
(3) Regarding claim 17, it is not clear whether “the interfacial layers” refer to the first interfacial layers, the second interfacial layers or both the first and second interfacial layers recited in claim 16.

Response to Arguments
Applicants’ arguments with respect to claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 10,381,490)
hang et al. (US 2020/0373300)
Brand et al. (US 10,109,534)
Huang et al. (US 11,205,650)
Zhang et al. (US 10,832,960)
Ando et al. (US 10,734,286)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 29, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815